 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10

11    IVAN DOMINGUEZ,                                Case No. 2:12-cv-01609-APG-NJK
12                      Petitioner,                  ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                      Respondents.
16

17          Petitioner having filed a motion for enlargement (second request) (ECF No. 95), and good

18   cause appearing;

19          IT THEREFORE IS ORDERED that petitioner’s motion for enlargement (second request)

20   (ECF No. 95) is GRANTED. Petitioner will have through April 22, 2019, to file a reply to the

21   answer (ECF No. 91).

22          DATED: March 11, 2019.
23                                                             ______________________________
                                                               ANDREW P. GORDON
24                                                             United States District Judge
25

26

27

28
                                                    1
